The motion to withdraw as counsel filed on behalf of defendant-appellant by the State Appellate Defender’s Office is considered and the same is hereby granted. Defendant-appellant’s motion for appointment of counsel previously filed with this Court is hereby denied. The Wayne County Prosecutor’s Office is directed to file an answer to appellant’s in propria persona delayed application for leave to appeal within 20 days of certification of this order. State Appellate Defender for defendant-appellant. Case below, Court of Appeals No. 17333.